UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-6673



VERNON LEE QUINN,

                                             Plaintiff - Appellant,

          versus


JOHN DOE, Magistrate Judge, Mecklenburg County
Jail; JIM PENDERGRAPH; W. DAVID LEE, Union
County, Superior Court Judge; JOHN DOE,
Classification, Mecklenburg County Jail; JOHN
DOE, Clerk of Superior Court,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-05-126-MU-3)


Submitted:   September 28, 2005         Decided:     November 21, 2005


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vernon Lee Quinn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Vernon Lee Quinn appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915(e)(2) (2000).   We have reviewed the record and find

that this appeal is frivolous.    Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Quinn v. Pendergraph,

No. CA-05-126-MU-3 (W.D.N.C. Apr. 25, 2005). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




                                 - 2 -